People v Patterson (2017 NY Slip Op 01387)





People v Patterson


2017 NY Slip Op 01387


Decided on February 22, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SHERI S. ROMAN
COLLEEN D. DUFFY
VALERIE BRATHWAITE NELSON, JJ.


2013-05455
 (Ind. No. 2927/11)

[*1]The People of the State of New York, respondent,
vAmri Patterson, appellant. Lynn W. L. Fahey, New York, NY (Patricia Pazner of counsel), for appellant.


Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Leonard Joblove and Keith Dolan of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Firetog, J.), rendered May 7, 2013, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The Supreme Court did not improvidently exercise its discretion in permitting the People to present the testimony of a witness who was not on their witness list (see People v Plume, 306 AD2d 916, 917; People v Shabazz, 246 AD2d 831, 832; People v Williams, 243 AD2d 833, 837). Contrary to the defendant's contention, there was no evidence of deceit or trickery on the part of the People, or any substantial prejudice to him (see People v Tayo, 133 AD3d 499, 500; People v Pedraza, 25 AD3d 394, 394-395; cf. People v Bennett, 40 AD3d 653, 655).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
RIVERA, J.P., ROMAN, DUFFY and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court